Citation Nr: 0731841	
Decision Date: 10/10/07    Archive Date: 10/23/07

DOCKET NO.  04-34 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for an acquired psychiatric disability, to include 
post traumatic stress disorder (PTSD) and schizophrenia.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1962 to March 
1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 and a January 2004 
rating decision of the RO in Cleveland, Ohio, which denied 
petitions to reopen the claim for service connection for an 
acquired psychiatric disorder, first as a claim for PTSD and 
then as a claim for schizophrenia.  

The veteran filed two VA Form 9s, in September 2003 and 
September 2004.  The first requested a personal hearing 
before the Board and the second did not.  In a September 2007 
statement, the veteran clarified that he did not presently 
wish to have a hearing before the Board.  The Board may 
proceed with the claim.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The Board must remand this case for Veterans Claims 
Assistance Act (VCAA) compliance.  The veteran's claim for 
service connection for an acquired psychiatric disability was 
previously denied by the Board in May 2002.  On bringing his 
petition to reopen, the veteran was provided notice of the 
general requirements to reopen a claim in a November 2002 
letter, but not the specific grounds of the previous denial, 
as required by Kent v. Nicholson, 20 Vet. App. 1 (2006).  
While the grounds for the prior denial were discussed in the 
various rating decisions and statements of the case, the 
Board may not rely upon these to find Kent compliant notice.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The Board remands the claim for Kent compliant VCAA notice.



Accordingly, the case is REMANDED for the following action:

1.  Provide to the appellant all 
notification action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), Kent v. Nicholson, 20 Vet. App. 1 
(2006), with respect to the claim.  The 
notice should also inform the veteran that 
he should provide VA with copies of any 
evidence relevant to the claim that he has 
in his possession.  Any notice given, or 
action taken thereafter, must comply with 
current, controlling legal guidance.

2.  Then the AMC should readjudicate the 
claim on the merits.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
SSOC and afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

